Case 1:93-cr-00567-BB Document 374 Entered on FLSD Docket 07/16/2020 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 93-cr-00567-BLOOM

 UNITED STATES OF AMERICA,

        Plaintiff,
 v.

 JORGE ELIECER BUENO-SIERRA,

       Defendant.
 _________________________________/

                                            ORDER

        THIS CAUSE is before the Court upon Defendant Jorge Bueno-Sierra’s Reply to United

 States Brief in Opposition to Petition [for] Motion for Reduction of Sentence (“Motion”), ECF

 No. [370], which the Court construes as motion for reconsideration of its May 17, 2020 Order,

 ECF No. [367], denying Bueno-Sierra’s Petition under [Section] 3582(c)(1)(A), ECF No. [361],

 seeking a reduction of his sentence.

        The Court construed the Motion as a motion for reconsideration because it was received

 on June 12, 2020, almost one month after the Court’s May 17, 2020 Order, but contained new

 factual allegations that Bueno-Sierra was experiencing symptoms of COVID-19. See Mot. 2

 (stating Bueno-Sierra “feel[s] the symptoms of the virus” but is being “refus[ed]” testing).

 Accordingly, on June 15, 2020, the Court entered an Order, ECF No. [371], requiring the

 Government to file a supplemental response addressing the Court’s concern that Bueno-Sierra’s

 medical conditions were not being adequately managed in light of the current health crisis. The

 Government complied by filing a Supplemental Response, ECF No. [372], on June 22, 2020.

        The Government argues (1) the Motion was untimely and the Court lacks jurisdiction to

 recharacterize it as a motion for reconsideration because Bueno-Sierra filed a Notice of Appeal,
Case 1:93-cr-00567-BB Document 374 Entered on FLSD Docket 07/16/2020 Page 2 of 5
                                                                 Case No. 93-cr-00567-BLOOM


 ECF No. [368], see Supp. Resp. 2–4; and (2) Bueno-Sierra is not suffering from COVID-19

 symptoms and the Bureau of Prisons is not ignoring his medial complaints, see id. 4–5. The Court

 briefly addresses the Government’s procedural arguments and then turns to the merits of its

 Supplemental Response.

        A.      Procedural Arguments

        The Government argues the Motion, signed on May 8, 2020 but not filed until June 12,

 2020, is untimely because “the unsworn Certificate of Service makes no mention of depositing the

 item with prison officials with postage pre-paid” and the Motion does not “otherwise compl[y]

 with the ‘prison mailbox rule.’” Supp. Resp. 2. The Government neglects, “absent evidence to the

 contrary,” the Court “assume[s] that a prisoner delivered a filing to prison authorities on the date

 he signed it and the burden is on the Government to prove the [filing] was delivered to prison

 authorities on a date other than the date the prisoner signed it.” Houser v. United States, 808 F.

 App’x 969, 971 (11th Cir. 2020) (alterations in original adopted; citations omitted). “The

 [G]overnment bears this burden because prisons have well-developed procedures for recording the

 date and time at which they receive papers for mailing and can readily dispute a prisoner’s

 assertions that he delivered the paper on a different date.” Id. (alterations in original adopted;

 citations and internal quotation marks omitted).

        The Government asserts it is “highly unlikely” that Bueno-Sierra delivered the Motion to

 prison authorities on May 8, 2020 because it took over one month to reach the Court. Supp. Resp.

 3. Yet, the Government provides no evidence in support of its contention. See Houser, 808 F.

 App’x 969 at 97 (rejecting the contention a prisoner’s section 2255 motion was time barred “absent

 evidence to the contrary in the form of prison logs or other records” (citations omitted)).

        The Government next argues the Court may not construe the Motion as a motion for




                                                    2
Case 1:93-cr-00567-BB Document 374 Entered on FLSD Docket 07/16/2020 Page 3 of 5
                                                                            Case No. 93-cr-00567-BLOOM


 reconsideration because Bueno-Sierra’s appeal divests the Court of jurisdiction. See Supp. Resp.

 4. To the extent the Court previously relied on Wilson v. Thompson, 638 F.2d 801 (5th Cir. 1981),

 in its June 15, 2020 Order, the Court agrees its reliance was misplaced. See United States v. Blanco,

 632 F. Ap’x 549, 551 (11th Cir. 2015) (“Federal Rule of Civil Procedure 60(b) provides that the

 court may relieve a party or its legal representative from a final judgment, order, or proceeding for

 a number of reasons. That Rule, however, does not provide for relief from a judgment in a criminal

 case.” (internal quotation marks and citation omitted)).

          Notwithstanding, “the Eleventh Circuit has not spoken directly on” the question “whether

 a motion for reconsideration filed after a notice of appeal reinvests jurisdiction in the district

 court.” United States v. Ortiz-Lopez, No. 8:11-cr-48-T-33AAS, 2017 WL 1065528, at *2 (M.D.

 Fla. Mar. 21, 2017);1 see also United States v. Erland, 352 F. App’x 363, 365 n.6 (11th Cir. 2009)

 (finding a notice of appeal filed the same day as the defendant’s motion for reconsideration did

 not divest the district court of jurisdiction until the court entered an order on the motion). However,

 the Court need not to delve into this issue further. Assuming the Court has jurisdiction to consider

 the Motion, it agrees with the Government’s arguments on the merits of its Supplemental

 Response.

          B.       Motion for Reconsideration

          “Although the Federal Rules of Criminal Procedure do not specifically authorize motions

 for reconsideration, both the Supreme Court and [the Eleventh Circuit] have permitted parties to

 file such motions in criminal cases.” Serrano v. United States, 411 F. App’x 253, 255 (11th Cir.

 2011); see also United States v. Russo, No. 11-6337, 2011 WL 3044844, at *1 (S.D. Fla. July 25,

 2011) (“Courts have tended to import the standards governing a civil motion for reconsideration


 1
   In Ortiz-Lopez, the court recognized a circuit split on the issue and ultimately found the filing of the defendant’s
 appeal did divest it of jurisdiction. See 2017 WL 1065528 at *2.


                                                           3
Case 1:93-cr-00567-BB Document 374 Entered on FLSD Docket 07/16/2020 Page 4 of 5
                                                                         Case No. 93-cr-00567-BLOOM


 into the criminal arena.”). “In adjudicating motions for reconsideration in criminal cases, district

 courts have relied on the standards applicable to motions for reconsideration filed in civil cases

 pursuant to Rule 59, Federal Rules of Civil Procedure. The only grounds for granting a Rule 59

 motion are newly discovered evidence or manifest errors of law or fact.” United States v. Brown,

 No. 3:18-cr-89-J-34JRK, 2019 WL 7067091, at *1 (M.D. Fla. Dec. 23, 2019) (internal quotation

 marks and citations omitted).

         In its June 15, 2020 Order, the Court explained Bueno-Sierra’s statements he “feel[s]

 symptoms of the virus” and “is being refused . . . test[ing] by [the] Health Service Department,”

 Mot. 2, called into question the Court’s previous finding that Bueno-Sierra’s medical conditions

 were being adequately managed. See June 15, 2020 Order 2. According to the Government,

 however, “[a] review of medical records obtained on an expedited basis demonstrate that, from

 March through June 2020, Bueno-Sierra has not complained of COVID-19 or exposure to the

 virus.” Supp. Resp. 5 (footnote call number omitted).2 The Government also states, “[i]f Bueno-

 Sierra had complained of COVID-19 related symptoms, or of being exposed to the virus, under

 the prison’s COVID-19 protocol, he would have been tested, or at a minimum, a note would have

 been made as to why he did not need to be tested.” Id. A review of the medical records Bueno-

 Sierra attaches to his Motion support the Government’s arguments as the records contain no

 reference to COVID-19, or a request for testing the same. See generally Medical Records, ECF

 No. [370-1]. Plaintiff’s generalized complaints of symptoms, without more specification or

 evidentiary support, do no constitute “newly discovered evidence.” Brown 2019 WL 7067091, at

 *1. Neither does the documentation of Plaintiff’s underlying medical conditions, such as diabetes

 and hypertension. See Medical Records 2. The Court addressed Bueno-Sierra’s arguments


 2
  The Government does not submit Bueno-Sierra’s full medical record but states it can be provided under seal on the
 Court’s request. See Supp. Resp. 5 n.3.


                                                         4
Case 1:93-cr-00567-BB Document 374 Entered on FLSD Docket 07/16/2020 Page 5 of 5
                                                               Case No. 93-cr-00567-BLOOM


 regarding his underlying conditions in the May 17, 2020 Order, and found them lacking. See id.

 7–8.

        Finding no other basis to reconsider the May 17, 2020 Order, it is

        ORDERED AND ADJUDGED that Bueno-Sierra’s Reply to United States Brief in

 Opposition to Petition [for] Motion for Reduction of Sentence ECF No. [370], construed as a

 motion for reconsideration, is DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on July 15, 2020.




                                                     _________________________________
                                                     BETH BLOOM
                                                     UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Jorge Eliecer Bueno-Sierra
 43039-004
 Atlanta-USP
 United State Penitentiary
 Inmate Mail/Parcels
 Post Office Box 150160
 Atlanta, Georgia 30315




                                                5
